47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James R. FARLEY, d/b/a F & D Electrical Mining EquipmentCompany, Plaintiff-Appellant,v.The PITTSTON COAL COMPANY;  Eastern Associated Coal Company;Sterling Smokeless Coal Company;  James Conley Justice,d/b/a Beckley Management Company, 302 Lake Drive, GladeSprings, West Virginia;  Lawrence C. Ratliff, Agent 201,Summitt Drive, Beckley, West Virginia 25801, Defendants-Appellees.

No. 94-1727.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 3, 1995.
James R. Farley, Appellant Pro Se.  Thomas John Hurney, Jr., Jack Son & Kelly, Charleston, WV, for Appellee.
Before WILKINS and MICHAEL,* Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment against him.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Farley v. Pittston Coal Co., No. CA-93-484-5 (S.D.W. Va.  Mar. 30, 1994).  We deny Appellees' motion to dismiss,* and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Michael did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)


*
 Appellant's notice of appeal is not untimely, as the judgment was not "set forth on a separate document."   Fed.R.Civ.P. 58;  Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d 683, 688-89 (4th Cir.1978)